 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE
 6   _______________________________________
                                            )
 7   PUGET SOUND ELECTRICAL WORKERS )
     HEALTHCARE TRUST, et al.,              )
 8                                          )               Case No. MC19-0035RSL
                           Plaintiffs,      )
 9              v.                          )
                                            )               ORDER TO ISSUE WRIT OF
10   SHAMP ELECTRICAL CONTRACTING,          )               GARNISHMENT
     INC.,                                  )
11                                          )
                           Defendant,       )
12              v.                          )
                                            )
13   BANK OF AMERICA, N.A.,                 )
                                            )
14                         Garnishee.       )
     _______________________________________)
15
16          This matter comes before the Court on plaintiff’s “Application for Writ of Garnishment”
17   for property in which the defendant/judgment debtor, Shamp Electrical Contracting, Inc., has a
18   substantial nonexempt interest and which may be in the possession, custody, or control of the
19   garnishee, Bank of America, N.A. The Court having reviewed the record in this matter, it is
20   hereby ORDERED that the Clerk of Court shall issue the Writ of Garnishment submitted by
21   plaintiff’s counsel on March 6, 2019, at Dkt. # 1-3.
22
23          Dated this 11th day of March, 2019.
24                                             A
25                                             Robert S. Lasnik
                                               United States District Judge
26


     ORDER TO ISSUE WRIT OF GARNISHMENT
